ITEMID: 001-118592
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF OROŽIM v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Enforcement proceedings;Article 6-1 - Reasonable time);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: Aleš Pejchal;André Potocki;Angelika Nußberger;Ganna Yudkivska;Mark Villiger;Paul Lemmens
TEXT: 5. The applicant was born in 1939 and lives in Lesce.
6. In 1993 the company DOMPLAN Kranj instituted enforcement proceedings against the applicant before the Kranj Basic Court. The enforcement order was issued on 20 April 1993.
7. On 28 June 1994 the Convention came into force in respect of Slovenia.
8. On 28 July 1994 the case was reassigned to the Radovljica District Court.
9. On 23 December 1994 the enforcement order was served on the applicant. She lodged an objection.
10. On 13 September 1995 the enforcement order was annulled and the case was to be adjudicated in the framework of contentious proceedings.
11. On 3 October 1995 the creditor lodged another request for enforcement against the applicant. The enforcement order was issued on 23 October 1995.
12. On 26 January 1999 the Radovljica District Court issued a decision joining the two cases.
13. On 23 April 2001 the first-instance court held a hearing.
14. On 9 July 2001 the first-instance court rendered a judgment, upholding the creditor’s requests. The applicant appealed.
15. On 24 April 2002 the Ljubljana Higher Court rejected the appeal.
16. On 7 October 2002 the creditor lodged a request for enforcement based on the judgment of 9 July 2001.
17. On 14 October 2002 the Radovljica District Court issued an enforcement order.
18. On 30 October 2002 the applicant lodged an objection to the order and at the same time a request for postponement of the enforcement expressing willingness to reach a settlement. The applicant’s objection was sent to the creditor on 12 September 2003. The creditor responded on 5 March 2004.
19. On 25 May 2006 the first-instance court held a hearing and issued a decision regarding the objection against the enforcement order. The creditor appealed.
20. On 8 March 2007 the creditor requested the proceedings to be terminated following an out-of-court settlement reached between the parties. The decision on termination of proceedings was issued on 16 March 2007.
21. For relevant domestic law see Nezirović v. Slovenia ((dec.) no. 16400/06, 25 November 2008).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
